ERSKINE, District Judge.
After a careful consideration of the bankrupt law. I think it was the intention of congress to confer on the court tiie power to dispose of the encum*273bered property of the bankrupt in any manner it might, in its discretion, deem best for the interest of all concerned. It is also my opinion, that in the case before me the purchasers will take the property, when sold, free from all encumbrances, the lien being transferred from the property to the fund. The judgment of the register is approved.